Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Terminal Disclaimer
The terminal disclaimer filed on 08/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers: 11196931 and 10911682 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


4.) Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A preview-image display method, comprising: 
obtaining, by a terminal device, a first preview image and a second preview image, 
the second preview image is based on the current picture in a second mode; and 
displaying, by the terminal device, a first part of the first preview image and a second part of the second preview image in a preview area, wherein the first part of the first preview image and the second part of the second preview image constitute the current picture.”

Dependent Claims 2-11 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 12, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A terminal device, comprising 
a non-transitory memory configured to store computer-readable instructions; and 
one or more processors that when execute the computer-readable instructions cause the terminal device to:
 obtain, by a terminal device, a first preview image and a second preview image, 
the second preview image is based on the current picture in a second mode; and 
display, by the terminal device, a first part of the first preview image and a second part of the second preview image in a preview area, wherein the first part of the first preview image and the second part of the second preview image constitute the current picture.”

Dependent Claims 13-15 are also allowed due to their dependence on allowed independent claim 12. 

With regard to independent Claim 16, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium, comprising computer readable instructions, wherein the computer readable instructions when executed by one or more processors cause the one or more processors to: 
obtain, by a terminal device, a first preview image and a second preview image, 
the second preview image is based on the current picture in a second mode; and 
display, by the terminal device, a first part of the first preview image and a second part of the second preview image in a preview area, wherein the first part of the first preview image and the second part of the second preview image constitute the current picture.”

Dependent Claims 17-20 are also allowed due to their dependence on allowed independent claim 16.

The following are the closest prior-art of record:

Wada (US Pub No.: 2016/0323503A1) discloses an electronic device to allow a user to take a selfie while the user looks directly at the camera. A smartphone includes: a monitor; a camera provided at a display surface side of the monitor; and a CPU configured to control the smartphone. The CPU includes a display control unit configured to display, during image capturing of a subject by the camera, an object in a first display area on the monitor in order to lead gaze of a user of the smartphone to the camera, the first display area being located within a predetermined range from a location of the camera of the smartphone. In a certain aspect, the CPU displays the object on object display area determined in accordance with camera location information, and displays on monitor the live view obtained through the image capturing of the subject.

Kunishige et al. (US Pub No.: 2012/0307112A1) disclose an imaging apparatus including a shooting unit consecutively generating electronic image data by imaging a subject and photoelectrically converting the imaged subject; a display unit displaying images corresponding to the image data in a generation sequence; an image processing unit generating processed image data by performing special effect processing of generating a visual effect by combining plural image processing operations with respect to the image data; an image processing controller generating plural processed image data by allowing the image processing unit to perform plural special effect processing operations with respect to the image data when there are plural special effect processing operations to be performed by the image processing unit; and a display controller collectively displaying one or more processed images corresponding to at least some of the processed image data generated by the image processing unit and an image corresponding to the image data on the display unit. The display controller superimposes, as a thumbnail image, respective images W101 to W104 which the image processing unit generates according to the plurality of processing items set in the picture mode, respectively, on a live view image W100 corresponding to the image data in which the image processing unit performs the processing item set in the picture mode. 

Wu et al. (US Pub No.: 2013/0155308A1) disclose methods, apparatus, and computer readable media that enhance details in a preview image for an imaging device. In one method, an image of a scene is captured with an image sensor, one or more objects of interest may be detected in the scene, a window layout for a preview window can be displayed, a composite image is generated, the composite image is displayed on a preview display. The composite image may include the captured scene along with an enhanced detail window containing the object of interest. The object of interest may be a face. The apparatus may include a touch screen display, with the position or size of the enhanced detail window changeable via gesture inputs detected on the touchscreen display. Which object of interest is displayed in the detail window may be changed from one object of interest to another through gesture inputs.
 
However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712728597. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697